UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1547



ELIZABETH CRAWFORD,

                                               Plaintiff - Appellant,

          versus


J. D. HILL, in his individual and official
capacity; E. EAGLE, in his individual and
official capacity; CITY OF CHARLESTON, WEST
VIRGINIA,

                                              Defendants - Appellees,

          and


FREDERICK MARSHALL, individually,

                                                            Defendant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-98-404-2)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Elizabeth Crawford, Appellant Pro Se.     Stephen Darley Annand,
George Kenneth Robertson, SHUMAN, ANNAND, BAILEY, WYANT & EARLES,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elizabeth Crawford appeals the district court’s order granting

summary judgment to the Defendants in Crawford’s civil rights case,

and denying her motion for leave to amend her complaint.   We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Crawford v. Hill, No. CA-98-404-2 (S.D.W. Va. Mar. 22, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2